Citation Nr: 1418316	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  11-06 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE


Entitlement to accrued benefits. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel







INTRODUCTION

The Veteran served on active duty from September 1943 to November 1945.  She died in October 2008.  The appellant is the Veteran's daughter. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran died in October 2008 and at the time of her death, she had no pending claims before VA. 

2.  At the time of the Veteran's death, she did not have a surviving spouse or any other claimed dependents. 

3.  The appellant was born on October [redacted], 1947.   

4.  The appellant is the daughter of the Veteran, is over the age of 18 years, and is not shown to have been permanently incapable of self-support before reaching the age of 18 years.  




CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.57, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the notice described above is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  As explained below, regardless of whether there was compliance with VA's duties to notify and assist, the claim cannot be substantiated as a matter of law and must be denied.   


Law & Analysis

Initially, only eligible applicants are entitled to VA benefits.  The appellant in this case seeks recognition as an eligible applicant as the Veteran's surviving daughter in order to obtain full payment for accrued benefits awarded. 

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if she had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121; 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Accrued benefits are periodic monetary benefits to which a payee was entitled at her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to an eligible applicant.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

In descending order, accrued benefits are payable to the (1) Veteran's spouse, or (2) children (in equal shares), or (3) dependent parents (in equal shares).  Id.  If none of the above applies, then in all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  Id.  

A "child" for purposes of eligible applicants for accrued benefits purposes generally refers to an unmarried child under the age of 18.  See 38 C.F.R. §§ 3.57, 3.1000(d)(2).  The only exceptions to this rule are if the child is a student pursuing higher education, in which case the age limit is 23 years old, or the child became permanently incapable of self-support before reaching the age of 18, in which case there is no age limit.  Id.  

Review of the record shows that the Veteran's spouse is deceased.  The evidence of record shows that the appellant is the Veteran's daughter.  In a November 2008 application, the appellant reported that her birth date was October [redacted], 1947.  There is no birth certificate of record for the appellant.  In a February 2011 statement, the appellant indicated that she was the adult child of the Veteran.  In the Veteran's application for benefits dated in February 2008, the Veteran indicated that her spouse has been deceased since 1970, she did not have any dependent children, and her parents were not financially dependent on her.  The Veteran indicated that the appellant, her daughter, was her nearest relative.  There is no evidence of record that the appellant is a helpless child, let alone evidence that she was adjudged as such prior to her 18th birthday, or that she is under 18 or even between the ages of 18 and 23 and is pursuing a course of instruction at an approved educational institution.  The evidence of record, including the appellant's own statements, establishes that she is not a dependent child but is an adult child of the Veteran.  Therefore, the Board finds that the appellant is not the Veteran's "child" for the purposes of determining eligibility for VA accrued benefits.  Thus, the appellant may not be considered the beneficiary for purposes of entitlement to accrued benefits and she is not entitled to accrued benefits as she is not a person eligible for payment.  38 U.S.C.A. §§ 101(4), 5121; 38 C.F.R. §§ 3.57(a), 3.1000. 

Therefore, the appellant's only avenue for eligibility for accrued benefits would be if she bore the expense of the Veteran's last sickness or burial.  The claim has not yet been adjudicated based on this theory of entitlement and the appellant has not sought reimbursement for medical and burial expenses; in fact, she specifically stated that she was not seeking accrued benefits for funeral or burial expenses in her substantive appeal.

The appellant believes the Veteran's estate is entitled to payment of the claimed accrued benefits because the Veteran would have been paid the amount had she lived long enough to see through full adjudication of the claim of entitlement to an earlier effective date for the award of special monthly compensation.  

However, the Board finds that the claim for accrued benefits also fails because the Veteran did not have a claim pending at the time of her death.  Review of the record shows that in a September 2008 decision, special monthly compensation based upon aid and attendance was granted to the Veteran from February 19, 2008.  The Veteran was notified of this decision in September 2008.  The Veteran died in October 2008.  In November 2008, the appellant raised the issue of entitlement to an earlier effective date for the award of the special monthly compensation.  This claim was raised after the Veteran's death and was not pending at the time of the Veteran's death.  The Veteran did not have any claim pending at the time of her death in October 2008.  

The Board is extremely sympathetic to the appellant and greatly appreciates the Veteran's honorable service to her country.  Unfortunately, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Board regrets any confusion the suggestion that additional evidence should be submitted may have caused.  Indeed, the Board understands how the appellant may have been confused by such a statement in the rating decision which awarded special monthly pension.  However, that statement was intended to suggest that while the Veteran was still alive, she might be able to petition for an earlier effective date.  Unfortunately, accrued benefits are generally based on the evidence that is in the claims file at the time the Veteran's death, and therefore, when she passed away, the Veteran's claims file could no longer be amended with any new claim for an earlier effective date or be supplemented by evidence that was not already in VA's constructive possession.  See 38 U.S.C. § 5121(a), 38 C.F.R. § 3.1000(d)(4).

As described, there is no legal basis for a grant of this claim, and it must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant has no legal basis to claim entitlement to accrued benefits.  As this claim must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).


ORDER

Entitlement to accrued benefits is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


